            Case 3:20-cr-00070-JAJ-SBJ Document 30 Filed 09/15/20 Page 1 of 3


                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF IOWA
                                        DAVENPORT DIVISION



UNITED STATES OF AMERICA,                                    No. 3:20-cr-00070-001
          Plaintiff,
                                                            ORDER FOR STATUS CONFERENCE,
vs.                                                          PRESENTENCE INVESTIGATION,
          Isaiah Michael McAllister                         AND CONCERNING SUBMISSION OF
                                                            MOTIONS, OBJECTIONS, AND OTHER
          Defendant.                                            SENTENCING MATERIALS




                                            I. STATUS CONFERENCE

          Within fourteen (14) calendar days following the date of adjudication or plea proceeding, pursuant to

the Administrative Order filed on December 5, 1994, counsel for the United States Attorney’s Office shall

provide to the United States Probation Office and serve upon opposing counsel a written statement of the

defendant’s offense conduct in the case. In accordance with this Order, the offense conduct statement shall be
                             September 29, 2020
provided no later than _____________________.

          The United States District Court shall hold a sentencing status conference with the parties, on
      December 22, 2020
_____________________, at 8:30 a.m. in Davenport, Iowa. Counsel must participate in this conference.

If the case is already set for sentencing, and if there are no changes in the circumstances that would impact the

sentencing, then counsel will not be required to attend if they notify the Court by letter or telephone call in

advance of the conference date, that the case remains ready for sentencing.



              II. PRESENTENCE INVESTIGATION AND DISCLOSURE OF PRESENTENCE REPORT

          The United States Probation Office shall complete a presentence investigation, and the initial

presentence report (PSR) shall be completed and disclosed to parties within sixty (60) calendar days following

the date of adjudication. In accordance with this Order, the initial PSR shall be disclosed on
      November 13, 2020
____________________. Initial disclosure of the PSR shall occur via electronic filing on CM/ECF.

          Within fourteen (14) days after the disclosure of the initial PSR, pursuant to Fed. R. Crim. P. 32(f)(1),

counsel shall file with the Court any objections counsel may have to any material facts, information, sentencing

classifications, sentencing guideline ranges, and policy statements contained in, or omitted from, the PSR. In
            Case 3:20-cr-00070-JAJ-SBJ Document 30 Filed 09/15/20 Page 2 of 3


                                                                        November 27, 2020
 accordance with this Order, objections shall be filed no later than ____________________. If a party has no

 objections to the PSR, a statement indicating such shall be filed by this same date.



                                              III. OBJECTION MEETING

        It is the responsibility of counsel to be prepared for and participate in an objection meeting, if one

is necessary. In accordance with Fed. R. Crim. P. 32(f)(3), the United States Probation Office shall contact counsel

to determine the parties’ readiness to proceed with sentencing and conduct a meeting to address any objections or

logistics relating to sentencing.
                           December 4 ,2020
        No later than ____________________, the Probation Officer shall contact the Court and confirm that the

case is ready to proceed to sentencing as scheduled; reschedule the sentencing date, if necessary; and/or address

any other logistical matters related to sentencing.



                                              IV. SENTENCING DATE
                                                                                               January 13, 2021
        The parties involved shall appear before the Court for sentencing proceedings on ____________________
      3:30 p.m.                                            Davenport
at ___________ at the U.S. Courthouse in _________________, Iowa, before Chief U.S. District
         John A. Jarvey
Judge __________________________. The estimated time required for the sentencing hearing is 30 minutes;

however, the parties shall notify the Court if more time is needed. In accordance with 18 U.S.C. § 3552(d), the

final PSR shall be disclosed to the Court and parties at least ten (10) days prior to the date set for sentencing. The

Probation Officer will advise the Court as to the projected length of the sentencing hearing, whether the parties

intend to call witnesses, whether it is anticipated that any victims may wish to be present and/or address the Court,

and whether there are any unique logistical or scheduling issues.



                                         V. PRE-SENTENCE SUBMISSIONS

        On or before five (5) days prior to the date set for sentencing, the parties shall each file a sentencing

memorandum, setting forth any outstanding disputes as to the application of the United States Sentencing

Guidelines and the position of the party as to the appropriate sentence to impose under the factors set forth in 18

U.S.C. § 3553(a). Any other motion or brief the party would like the Court to consider must be filed by the same

date. Additionally, by the same deadline, the parties shall file, under seal, any letters or other exhibits the party

would like the Court consider at the sentencing hearing, with copies provided to opposing counsel and the
           Case 3:20-cr-00070-JAJ-SBJ Document 30 Filed 09/15/20 Page 3 of 3


Probation Officer. The requirements in this section do not apply to resistances or responses to motions or briefs

served less than five (5) days before the sentencing hearing, Government motions under USSG §5K1.1 or U.S.C.

§ 3553(e), or rebuttal or impeachment exhibits.



        IT IS SO ORDERED.
                    15th               September         2020
        Dated this _____ day of _________________, _____.



                                                             ____________________________________
                                                             Stephen B. Jackson, Jr.

                                                             U.S. Magistrate Judge
